Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 29, 2022

The Court of Appeals hereby passes the following order:

A22A0901. CLARETHA ROSS v. THE STATE.

      A jury found Claretha Ross guilty of theft charges, and the trial court entered
sentence on March 28, 2008. On January 20, 2022, Ross filed an out-of-time notice
of appeal, and the trial court transmitted the record. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). “[A] timely-filed notice of appeal is a jurisdictional
prerequisite to a valid appeal.” Henderson v. State, 265 Ga. 317, 317 (1) (454 SE2d
458) (1995). Here, Ross filed her notice of appeal almost 14 years after her
conviction. Although Ross purported to file an out-of-time appeal, the Supreme Court
has made clear that an out-of-time appeal is not a viable remedy in a criminal case.
See Cook v. State, ___ Ga. ___, ___ (5) (Case No. S21A1270, decided March 15,
2022). Accordingly, we lack jurisdiction over this appeal, which is hereby
DISMISSED.
      Ross has filed a motion to withdraw her appeal, which is hereby DISMISSED
as moot.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        03/29/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.